Citation Nr: 9935517	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left thumb fracture.

5.  Entitlement to an effective date earlier than May 31, 
1995, for the assignment of a 30 percent disability rating 
for residuals, closed head injury with tinnitus and organic 
brain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to May 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran perfected an appeal as to 
this issue of entitlement to an increased rating for 
residuals, closed head injury with tinnitus and organic brain 
syndrome, rated as 30 percent disabling.  However, following 
his February 22, 1999 Board hearing, the veteran's 
representative stated in a February 23, 1999 addendum to VA 
Form 646 (statement of accredited representation in appealed 
case) that the veteran was satisfied with the 30 percent 
rating.

The veteran also appealed the RO's January 1996 decision 
denying service connection for a low back condition.  A 
Statement of the Case (SOC) on that claim was issued in 
January 1997, but no subsequent correspondence was received 
that can be construed as a timely Substantive Appeal.  The 
veteran presented testimony at a February 1999 Travel Board 
hearing but this was well beyond one year after the RO 
decision in question and 60 days after the issuance of the 
SOC.  In written argument dated in July 1999, the veteran's 
representative did not refer to the issue of service 
connection for a low back condition.  Under these 
circumstances, the Board finds that the veteran did not 
perfect his appeal of the issue.  See 38 C.F.R. §§ 20.200, 
20.302 (1999). 


FINDINGS OF FACT

1.  There is no medical diagnosis of current left knee, right 
ankle, or left ankle disability.

2.  The veteran's residuals of a fracture to the left thumb 
are manifested by fusion of the carpal metacarpal joint and 
diminished abduction, flexion, and extension of the left 
thumb; there is no medical evidence of unfavorable ankylosis 
of any joint in the thumb.

3.  It was factually ascertainable on November 17, 1994, that 
an increase in the veteran's residuals, closed head injury 
with tinnitus and organic brain syndrome had occurred.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for left knee disability, right ankle disability, and left 
ankle disability are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for residuals of a fracture of the left 
thumb are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5224 (1999).

3.  Entitlement to an effective date of November 17, 1994, 
for the assignment of a 30 percent disability rating for 
residuals, closed head injury with tinnitus and organic brain 
syndrome, is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  However, the Board must first 
determine whether the veteran has submitted well-grounded 
claims as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim may 
also be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that the veteran made complaints of knee and 
ankle pain during service, and further observes that a 
January 1991 bone imaging study (knees, distal legs, ankles, 
feet) indicated findings compatible with osteoarthritic 
involvement.  However, findings of arthritis of the ankles or 
left knee were not confirmed by other studies conducted 
during service.

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from a 
current left knee, right ankle, or left ankle disability.  VA 
examinations in April 1993 and August 1995, while noting the 
veteran's complaints of left knee and ankle pain, revealed no 
objective evidence of a left knee or ankle disorder.  August 
1995 X-rays of the ankles and knees were normal.  As the 
veteran has not presented any competent medical evidence that 
he currently suffers from current left knee, right ankle, or 
left ankle disability, his claims for service connection for 
those disabilities is not well-grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his claims require a 
medical diagnosis of current disability as well as medical 
evidence of a nexus to service to meet the requirements of a 
well-grounded claim.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Increased Rating For Left Thumb

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for the veteran's left thumb disability 
was established by the RO in its rating decision of November 
1993, at which time a zero percent rating was assigned.  In 
January 1997 the RO increased the disability rating to 10 
percent.
The veteran is right handed.

An August 1985 Report of Medical Board indicates that the 
veteran injured his left thumb as a result of an automobile 
accident in December 1984.  The diagnoses included Bennett's 
fracture of the left thumb with malunion.  The veteran 
underwent corrective surgery in 1985.

At a March 1994 VA examination, the veteran stated that he 
had trouble gripping items because of his left thumb 
disability.  Examination revealed a consistent prominence of 
the hollow of the palm because the left thumb did not abduct 
properly.  There was diminished abduction, flexion, and 
extension of the left thumb and also the apposition 
movements.  X-rays revealed early degenerative changes at the 
head of the first metacarpal and overlying sesamoid bone.  
The radial metacarpal junction was hollow and painful.  The 
diagnosis was as follows:

Residual deformity due to fracture and 
possible fusion at the carpal metacarpal 
joint.  Persistent adduction position 
with persistent prominence of the 
hallowed palm which doesn't flatten 
giving rise to difficulty in the grip as 
well as holding objects as well as 
pushing.

The most recent VA examination of the veteran's left thumb 
(April 1997) revealed that the metacarpal phalangeal junction 
flexion was limited to 66 degrees and the carpal metacarpal 
junction was fused.  Left hand grip strength was less than 
5/5 but more than 4/5 against resistance.  The veteran was 
diagnosed with fusion of the carpal metacarpal junction with 
loss in mobility of the carpal metacarpal joint.

The veteran testified at this February 1999 Board hearing 
that his left thumb disability prevented him from properly 
grasping, lifting, and pushing items with his left hand.
The veteran's left thumb disability is rated under Diagnostic 
Code 5224.  Under this provision, a 10 percent rating is 
warranted for favorable ankylosis of the thumb, and a 20 
percent rating is warranted for unfavorable ankylosis.

In reviewing the relevant medical evidence of record, the 
Board finds that the veteran's service-connected left thumb 
disability is manifested by fusion of the carpal metacarpal 
joint with no flexion ability at that level, and with 
diminished abduction, flexion, and extension of the left 
thumb.  However, there is no medical evidence of unfavorable 
ankylosis of any joint in the thumb.  The most recent VA 
compensation examiner opined that there was only slight 
protrusion of the hand with otherwise reasonably good 
function.  Grip strength was better that 4/5.  There were no 
findings to suggest that the carpal metacarpal joint is fused 
at an unfavorable angle.  

As there is no medical evidence of record indicating that the 
veteran's left thumb is ankylosed unfavorably, a rating in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5224 is not warranted.  The Board has considered 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, there is no disuse atrophy or other objective 
medical evidence to indicate that pain, weakness, or any 
other symptom results in additional functional limitation so 
as to approximate unfavorable ankylosis.  As noted above, the 
medical evidence indicates reasonably good function of the 
non dominant left hand with only a minimal loss of grip 
strength. 

The Board notes that the veteran's service-connected left 
thumb disability also includes arthritis, which is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5010.  As the 
veteran's current 10 percent rating already addresses the 
disability due to the veteran's limited range of left thumb 
motion, a separate compensable rating is not warranted.  The 
preponderance of the evidence shows that the impairment from 
the service-connected left thumb warrants no more than a 10 
percent rating at any time during the veteran's claim.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for the left thumb disability, the benefit-of-the-doubt 
doctrine does not apply, and an evaluation in excess of the 
currently assigned disability rating must be denied.  38 
U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds that, in this case, the disability 
picture is not so exceptional or unusual as to warrant an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left thumb disability has 
resulted in frequent hospitalizations or caused a marked 
interference with his employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Entitlement to an effective date earlier than May 31, 
1995, for the assignment of a 30 percent disability rating 
for residuals, closed head injury with tinnitus and organic 
brain syndrome.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

The veteran's residuals of a head injury are currently 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 8045-9304.  
Under diagnostic code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated as 10 percent and 
no more under diagnostic code 9304.  The 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

Pursuant to Diagnostic Code 9304, dementia due to head 
trauma, prior to November 7, 1996, the criteria for a 50 
percent disability rating were considerable impairment of 
social and industrial adaptability.  A 30 percent rating was 
for application for definite impairment of social and 
industrial adaptability.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating mental disorders were issued, and became effective 
November 7, 1996.  Under the newly issued Diagnostic Code 
9304, a rating of 50 percent is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

Service connection for residuals from a head injury was 
established by the RO in its rating decision of November 
1993, at which time a 10 percent rating was assigned 
effective May 2, 1992.  The veteran was furnished notice of 
the November 1993 determination and informed of appellate 
rights and procedures, but he did not initiate an appeal as 
to the head injury issue.  The November 1993 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).

In January 1997 the RO increased the veteran's residuals of 
head injury disability rating to 30 percent effective May 31, 
1995, the date the RO received the veteran's claim for an 
increased rating for his service-connected residuals of a 
head injury.  The veteran contends that the effective date 
for the rating increase granted for his residuals of a head 
injury disability should be May 2, 1992.  The veteran has 
contended that he should have received compensation at the 30 
percent rate ever since he left service in May 1992.  
However, as the veteran did not appeal the November 1993 
rating decision, the statutory concept of finality does not 
permit consideration prior to the date of the November 1993 
rating decision, in the absence of clear and unmistakable 
error.  The rating action on appeal to the Board at this time 
is the determination of January 1997, which assigned an 
effective date with which the veteran expressed disagreement.  
The issue before the Board is whether it was factually 
ascertainable, by competent evidence, during the year prior 
to May 31, 1995, the date of the claim for an increased 
rating, that the residuals of a head injury, which had been 
rated as 10 percent disabling, should have been rated as 30 
percent disabling.

The Board observes that a November 17, 1994 private 
neuropsychological examination indicated the following: the 
veteran's rate of reading familiar words with a distractor 
was a relative weakness; his delayed recall for verbal 
information was a relative weakness; and complex problem 
solving skills were impaired.  The diagnosis was cognitive 
disorder, NOS, and a Global Assessment of Functioning (GAF) 
score of 70 was assigned.  The Board finds that on November 
17, 1994, when the examiner indicated that the veteran's 
reading, recall ability, and problem solving abilities were 
impaired, it was factually ascertainable that the veteran's 
service connected residuals of a head injury had increased in 
severity to a level warranting a 30 percent evaluation.  The 
Board is cognizant of the fact that the GAF scale score of 70 
noted above indicates only mild psychiatric impairment, but 
the severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology. The record of the history and complaints is 
only preliminary to the examination. The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1999).  Here, in considering all of the relevant examination 
findings, it is the Board's judgment that the overall 
psychiatric disability picture that was apparent at the time 
of the November 1994 examination was more consistent with 
definite or moderately large rather than mild social and 
industrial impairment.  Accordingly, an effective date of 
November 17, 1994, for a 30 percent rating for the veteran's 
residuals of a head injury is warranted.  38 C.F.R. § 3.400 
(o)(2).


ORDER

Service connection for a left knee disability, right ankle 
disability, and left ankle disability is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left thumb is denied.



Entitlement to an earlier effective date of November 17, 
1994, for a 30 percent rating for residuals of a closed head 
injury with tinnitus and organic brain syndrome is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

